In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00229-CR
        ______________________________


       BRANDON DAVID RILEY, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 3rd Judicial District Court
             Anderson County, Texas
               Trial Court No. 28331




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                       MEMORANDUM OPINION

        Brandon David Riley pled guilty to driving while intoxicated (DWI) and was sentenced to

five years’ incarceration. 1 His sentence was suspended, and he was placed on community

supervision for a period of five years.             Subsequently, the trial court revoked community

supervision and imposed a five-year sentence of imprisonment. Riley filed a single brief in the

appeal of this case and a companion case. However, his appellate brief states that we “should

affirm the felony DWI.” Our review of Riley’s brief clarifies that all arguments on appeal relate

to our companion cause number 06-09-00230-CR. Consequently, the trial court’s judgment in

this cause is affirmed.


                                                             Jack Carter
                                                             Justice

Date Submitted:           November 23, 2010
Date Decided:             November 24, 2010

Do Not Publish




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.


                                                        2